DETAILED ACTION
This communication is responsive to the application and claim set filed April 7, 2020.  Claims 1-10 are currently pending.
Claims 1-5 are ALLOWED.
Claims 6-10 are REJECTED under 35 USC 112 for the reasons set forth below, but otherwise contain allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to CN 2019-10563526.3, filed June 26, 2019.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 6-10, the “mixture of one or more” verbiage is indefinite because it is unclear what the “mixture” requires.  If only one of the recited components is present, must another (undefined) component be present to form a “mixture,” which requires at least two components.  If this is the case, what is the undefined component?
Allowable Subject Matter
Claims 1-5 are allowed.  Claims 6-10 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-10 contain allowable subject matter in view of the closest prior art reference, Fei (CN 106675303A).  Fei teaches an anti-corrosive coating comprising a polyaniline copolymer and a polyurethane/acrylate copolymer.  (para. [0002].)  However, Fei does not teach or fairly suggest the anti-corrosive paint of the present claims.  In particular, Fei does not teach or fairly suggest the recited terpolymer, particularly a polymer comprising a vinyl monomer, a fluorine-containing acrylate monomer, and an acrylic or acrylate monomer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763